Citation Nr: 0724773	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-30 159	)	DATE
	)
	)

On appeal from the   
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to a combined rating in excess of 20 percent 
for left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1950 to August 1952 and from July 1958 to August 1960.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for left knee 
disability, rated noncompensable, effective April 27, 1998, 
the date the veteran's claim was received.  The veteran 
appealed the rating assigned, indicating in April 2003 that 
he would be satisfied with a 20 percent rating retroactive to 
the date of claim.  A May 2003 rating decision increased the 
rating to 20 percent from that date.  In a January 2004 
statement the veteran indicated that the 20 percent rating 
was inadequate, and that he wished to continue his appeal.      

The issues of entitlement to service connection for low back 
and right knee disabilities are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action is required on his 
part.  


FINDING OF FACT

Throughout the appeal period the veteran's left knee 
disability has been manifested by no more than mild 
instability and arthritis with painful motion; moderate 
instability, compensable limitation of flexion or extension, 
and ankylosis have not been shown.  


CONCLUSION OF LAW

A combined rating in excess of 20 percent for left knee 
disability is not warranted. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.7, 4.25, 4.71a, Diagnostic Codes 
(Codes) 5010, 5003, 5257 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  

The purpose of statutory notice was fulfilled when service 
connection was granted and an initial rating and effective 
date were assigned.  The veteran exercised his right to 
appeal the rating, and an August 2004 statement of the case 
(SOC) properly provided notice on the downstream issue of an 
increased initial rating.  A November 2006 supplemental SOC 
readjudicated the matter after all notice and development 
were completed, and after the veteran had ample opportunity 
to respond.  See 38 U.S.C.A. § 7105.  The veteran is not 
prejudiced by the process in this matter, and has not alleged 
that notice in this case was inadequate.  

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran was provided 
multiple VA orthopedic examinations.  He has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

The veteran sustained a torn left medial meniscus in service; 
he now has degenerative arthritis of the left knee.  His 
service connected left knee is rated 20 percent, combined, 
based on a formulation of 10 percent for mild instability 
(under Code 5257) along with a 10 percent rating for 
arthritis (i.e. degenerative joint disease) with painful 
motion (under Codes 5010, 5003).

On May 1999 VA joints examination, the pertinent diagnoses 
were old medial meniscus tear, left knee and degenerative 
joint disease, left knee.  The veteran reported that he 
experienced recurrent swelling of the knee.  He also 
complained of occasional instability and increased pain with 
walking, standing and ascending and descending stairs or 
inclines.  He had not had any actual subluxation or 
dislocation of the knee.  He did not require crutches, canes, 
wheelchairs or braces, but stated that he occasionally used a 
cane to steady his gait.  There was no history of 
inflammatory arthritis or constitutional symptoms.  The 
veteran had been self-employed as a construction contractor, 
but retired in 1997 and stated that his current routine was 
not severely/adversely affected by his condition.  Physical 
examination showed that the veteran ambulated without 
difficulty or assistance, although there was a slight limp 
with him favoring his left leg.  The knees were essentially 
symmetrical with no swelling or inflammation.  Palpation 
revealed no evidence of effusion or tenderness.  Range of 
motion testing revealed no instability or locking.  There was 
crepitus on range of motion testing of both knees, 
particularly the left.  There was no loss of mobility due to 
discomfort.  Range of motion of the left knee was 0 degrees 
extension to 130 degrees flexion.  The examiner noted that 
October 1998 X-rays revealed mild narrowing of the left knee 
medial joint compartment.

In a July 2002 statement, the veteran challenged the report 
of the VA examination which indicated that he had no 
swelling, tenderness or decreased range of motion.  He 
alleged that when the examiner had moved his leg, he almost 
fell off the examining table due to the pain.  He did not 
agree that there was no loss of mobility due to discomfort as 
he was in constant pain and could hardly walk any distance 
without pain, even with a knee brace.  He could not stand any 
length of time and could not exercise, which in turn made it 
impossible to lose weight.  He had not been able to work for 
the prior 15 years.   

On November 2002 VA orthopedic clinic consultation the 
diagnosis was osteoarthritis.  The veteran reported increased 
pain and swelling in the medial portion of the left knee 
after activity.  The pain was throbbing and deep and did not 
radiate, and there were no associated symptoms.  The veteran 
endorsed that the knee gave way; there was no catching or 
crepitus.  It was also noted that he was undergoing radiation 
treatment for prostate cancer.  Physical examination found 
range of motion 0 to 120 degrees with crepitus, and lateral 
pseudolaxity of ligaments, but no effusion or warmth.  X-ray 
showed mild medial compartment degenerative joint disease.  
The examiner commented that at present the veteran was not a 
candidate for steroid injection or surgical treatment 
secondary to comorbidities and mild nature of disease.  He 
was provided liniment and a hinged knee brace and told to 
continue with NSAIDS for pain. 

On January 2003 VA joints examination the diagnosis was post-
traumatic degenerative joint disease and mild instability of 
the left knee.  The veteran reported chronic daily pain, 
moderate to severe, with associated stiffness and some 
diffuse swelling.  He also reported instability and an 
occasional warm feeling, but no locking, fatigability or lack 
of endurance.  His symptoms were worse with standing for 30 
minutes, or walking for a quarter to a half mile and were 
relieved by rest or pain medicine.  During flare-up the 
veteran reported additional limitation going downstairs as 
his knee would feel more unstable.  He had a history of 
falling while descending stairs, and so he avoided using 
stairs.  Turning on the right side sometimes caused small 
pain.  There was no history of dislocation, and there were no 
constitutional symptoms of arthritis.  The veteran indicated 
that his knee symptoms had a moderate to severe impact on his 
daily life.  The examiner reviewed the veteran's left knee X-
ray and noted that he had mild medial joint degenerative 
joint disease of the left knee.  Physical examination showed 
range of motion from 0 to 125 degrees with painful movement 
on flexion from 100 to 125 degrees.  The examiner indicated 
that there was additional functional limitation on going 
downstairs, weightbearing, standing, walking, bending or 
turning to the right.  There was no effusion or edema, but 
the veteran did report pseudo laxity.  Drawer sign was 
negative and tenderness was present on the medial joint line.  
There was guarding on stairs and on prolonged ambulation.  
The veteran walked with a limp.    

On October 2003 VA orthopedic consultation the diagnostic 
assessment was degenerative joint disease of the left knee.  
The veteran reported pain in the knee for the past several 
years, which had been getting worse.  He had been wearing a 
brace, which helped a little bit.  He had pain with prolonged 
walking, standing and sitting and with going up and down 
stairs.  Physical examination showed no swelling, no 
effusion, a negative Lachman's test, a negative Drawer test 
and a negative McMurray test.  There was no instability to 
varus-valgus stress.  The examiner discussed treatment 
options with the veteran who did not desire cortisone 
injections.  He was advised that should he become a candidate 
for a total knee replacement in the future, he would need to 
lose weight to improve his body mass index, and his 
glycolated hemoglobin would have to be below 7.  He was 
taking several medications including aspirin, naproxen and 
tramadol.  

In a January 2004 letter the veteran reported that his 
medication was changed from Naproxen to tramadol three times 
a day due to severe knee pain.  He also indicated that he was 
unable to hold a job as he could not stand for any time at 
all or walk any distance due to severe knee pain.  He had to 
have someone help him with yard work, repairs, and other 
necessary work around the house.           

On VA examination in May 2004, the diagnosis was advanced 
degenerative joint disease of the left knee with infra 
patellar bursitis.  The veteran reported pain on walking, and 
that he sometimes had a sharp pain below the patella if he 
walked down stairs or with his foot straight forward.  He 
sometimes would fall when experiencing sharp pain and the 
knee would sometimes swell a little bit if he stood up long 
or if he walked long especially with his foot straight 
forward.  Flare-ups had an intensity of 8 in a scale of 0 to 
10 and the occasional sharp pain reached 10.  Once the 
veteran would sit down the pain would ease and go away.  He 
was taking tramadol, which helped the pain.  During flare-
ups, especially if the joint swelled, there was some brief 
limitation of motion and decrease in joint function, which 
was relieved by sitting and resting.  The veteran normally 
wore a brace (but not to the examination) because he felt 
that his ligaments were loose.  He had not experienced any 
episodes of dislocation or recurrent subluxation but had a 
sensation of instability, which was why he normally wore the 
brace.  He indicated that the knee condition limited how long 
he could stand; that ambulation was limited to about 100 
yards; that he avoided going down stairs; and that he could 
not squat or run.  Physical examination showed that range of 
motion was from 0 to 140.  There was no painful motion, 
normal stability and McMurray, Lachman and Drawer testing 
were all negative.  There was some weakness, no tenderness or 
redness and no abnormal guarding or movements.  The veteran 
walked with the ipsilateral foot outward to prevent the tibia 
tubercle from hitting the lower pole of the patella.  There 
was enlargement without effusion of the suprapatellar bursa.  
He walked with a limp, and on X-ray there was hypertrophy of 
the bones.  The knee joint was not painful on motion while 
the veteran was lying down but was painful when the veteran 
put weight on it.  Joint function was not additionally 
limited by pain or weakness on repetitive movement against 
resistance but was additionally limited during flare-ups.  
There were no constitutional signs of inflammatory arthritis.

On November 2006 VA examination the diagnostic impression was 
severe degenerative joint disease of the left knee.  The 
veteran reported that his knee was somewhat unstable on a 
daily basis and that he wore a brace for stability.  He was 
told that he would probably need a knee replacement.  He was 
taking tramadol, which helped his knee pain.  He got flare-
ups with cold weather.  His daily activities were affected as 
he could not walk significant distances.  He also could not 
stand for any length of time.  On physical examination the 
knee appeared large and arthritic.  Range of motion was from 
0 to 90 degrees.  Repeat flexion and extension of the knee 
produced pain, but not weakness or fatigue.  There was no 
tenderness or swelling around the patella or the medial or 
lateral aspect of the joint.  There was no Baker's cyst or 
tenderness in the posterior aspect of the joint.  Lateral and 
medial stress on the knee showed no laxity of the lateral or 
medial collateral ligaments.  Negative anterior and posterior 
drawer signs indicated intact anterior and posterior cruciate 
ligaments.  McMurray's sign was also negative.  X-rays showed 
degenerative osteoarthritis with narrowed medial joint space 
and patellofemoral space.     

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted here, as a 20 percent rating has already been 
assigned throughout the appeal period and as explained below, 
the evidence does not show the degree of impairment 
warranting a rating in excess of 20 percent disabling at any 
time during the appeal period.      

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

IV. Analysis

The 20 percent combined rating for the veteran's left knee 
disability is based on a 10 percent rating under Code 5257 
(for mild instability of the knee) and a 10 percent rating 
under Code 5010 for traumatic arthritis (i.e. degenerative 
joint disease) with painful motion.  As arthritis is rated 
based on limitation of motion of the affected joint, other 
potentially applicable codes include Code 5260 (for 
limitation of flexion) and Code 5261 (for limitation of 
extension).  

Under Code 5257 a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate subluxation or lateral instability, and a 
30 percent rating for severe subluxation or lateral 
instability.

Under Code 5010, if there is X-ray evidence of arthritis with 
limitation of motion that is noncompensable (under Codes 5260 
and/or 5261), a 10 percent rating is for application for each 
major joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under Code 5260, limitation of flexion is rated 30 percent, 
when to 15 degrees; 20 percent, when to 30 degrees; 10 
percent, when to 45 degrees; and 0 percent, when to 60 
degrees.  38 C.F.R. § 4.71a.

Under Code 5261, limitation of extension is rated 50 percent, 
when to 45 degrees; 40 percent, when to 30 degrees; 30 
percent, when to 20 degrees; 20 percent when to 15 degrees; 
10 percent, when to 10 degrees; and 0 percent, when to 5 
degrees.  
38 C.F.R. § 4.71a.  [Plate II, reflects that normal extension 
of the knee is to zero degrees, and normal flexion is to 140 
degrees.]   Id.

The evidence of record does not show left knee motion 
limitation warranting a compensable rating under Code 5260 or 
Code 5261 at any time during the rating period as the 
veteran's extension has consistently been normal (i.e., to 0 
degrees) and flexion has never been worse than to 90 degrees.  
As the veteran has arthritis of the knee with painful motion 
(but not compensable limitation of motion), he is entitled to 
a 10 percent, but no higher, rating for the knee under Codes 
5010, 5003.

Given that no more than a 10 percent rating is warranted for 
limitation of motion under Code 5010, for the combined rating 
for left knee disability to exceed 20 percent, there would 
have to be at least moderate impairment of the knee due to 
instability or subluxation (sufficient to warrant a rating of 
at least 20 percent under Code 5257).  The evidence shows no 
more than mild instability/subluxation of the veteran's left 
knee at any time during the rating period.  The November 2002 
orthopedic consultation noted lateral pseudolaxity of 
ligaments on physical examination, but did not find any 
resulting objective functional limitation and generally found 
that the level of left knee disability was mild.  The January 
2003 VA joints examination specifically produced a diagnosis 
of "mild instability" of the left knee.  Further 
examinations, in May 1999, October 2003, May 2004 and 
November 2006 found no instability, with the October 2003 
noting no instability to varus-valgus stress; the May 2004 
examination noting normal stability; and the November 2006 
examination noting no laxity of the lateral or medial 
collateral ligaments and intact anterior and posterior 
cruciate ligaments.  Notably, while the November 2006 
examination found that the veteran's degenerative joint 
disease was "severe", it did not produce objective 
findings, i.e., limitation of motion or instability, 
indicative of severe limitations.  In summary, given that 
there is no evidence of record that the level of instability 
of the left knee has ever been more than mild, there is no 
basis for assigning a higher than 10 percent rating under 
Code 5257 for any time frame within the rating period.    

The Board has also considered whether any other rating Codes 
applicable to the knee might allow for a rating in excess of 
20 percent.  However, as ankylosis is not shown, Code 5256 
does not apply.  Additional factors that could provide a 
basis for an increase have also been considered; however the 
evidence does not show that the veteran has functional loss 
beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, 
Deluca v. Brown 8 Vet. App. 202 (1995).   

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
left knee disability.  38 C.F.R.  § 3.321.  While the veteran 
has claimed that the left knee markedly interferes with his 
ability to work, the record does not show that his retirement 
as a self-employed construction contractor in 1997 was due to 
left knee disability.  Furthermore, there is nothing in the 
record suggesting that left knee disability renders the 
veteran incapable of sedentary employment.  Consequently, 
referral for extraschedular consideration is not indicated.

In conclusion, a combined rating in excess of 20 percent for 
left knee disability is not warranted under any formulation 
of applicable rating criteria.  The preponderance of the 
evidence is against this claim, and it must be denied.     




ORDER

A combined rating in excess of 20 percent for left knee 
disability is denied.    


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a July 2002 rating decision, the RO denied the veteran's 
claims seeking service connection for low back disability and 
right knee disability.  In July 2002 he submitted a statement 
expressing disagreement with that decision (arguing, in 
essence for secondary service connection for these 
disabilities); however, it appears that no statement of the 
case was issued regarding these matters.  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), the Board must instruct 
the RO that these issues remain pending in appellate status 
(see 38 C.F.R. § 3.160(c)) and require further action.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that these claims are not before the Board at this 
time and will only be before the Board if the veteran files a 
timely substantive appeal after the SOC is issued.  The 
Board's actions regarding this issue are taken to fulfill the 
requirements of the Court in Manlincon.  

Consequently, the case is REMANDED for the following:

The RO should issue an appropriate SOC 
addressing the matters of entitlement to 
service connection for low back and right 
knee disabilities (including as secondary 
to left knee disability).  The veteran 
must be advised of the time limit for 
filing a substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if his appeal is 
timely perfected, these matters should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


